 Case 8:19-cr-00061-JVS Document 129 Filed 03/30/20 Page 1 of 10 Page ID #:2290



 1   H. Dean Steward SBN 85317
 2   107 Avenida Miramar, Ste. C
     San Clemente, CA 92672
 3   949-481-4900
 4   Fax: (949) 496-6753

 5   Attorney for Defendant
     MICHAEL J. AVENATTI
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9
                               CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES,                               Case No. SA-CR-19-61-JVS
12
                  Plaintiff,                      SECOND AMENDED MOTION FOR
13                                                BAIL PENDING TRIAL; POINTS AND
       vs.                                        AUTHORITIES; [Proposed] SECOND
14
   MICHAEL J. AVENATTI                            AMENDED ORDER FILE
15     Defendant.                                 SEPARATELY
16
           Comes now counsel and submits the below motion and points and authorities in
17
18   support of release pending trial.
19
     Dated: March 30, 2020           /s./ H. Dean Steward
20                                    H. Dean Steward
21
                                      Counsel for Defendant
                                      Michael J. Avenatti
22
23
24
25
26
27
28

                                              -1-
 Case 8:19-cr-00061-JVS Document 129 Filed 03/30/20 Page 2 of 10 Page ID #:2291



 1   POINTS AND AUTHORITIES
 2
 3   I. Introduction
 4
           The defense submits the plan below in response to the Court's order of 3/27/20,
 5
 6   addressing each point of concern. The defense incorporates by reference the two prior

 7   submissions on this issue, docket #117 & #125.
 8
     II. Update on Conditions at MCC New York City
 9
10         Conditions at the MCC New York City have deteriorated in the last few days.

11   On March 23, the first case of Covid 19 was reported by the Warden (see attached
12
     memo, Ex. "A") in Mr. Avenatti's unit, 11 South. New York City continues to be the
13
14   "current epicenter of the national epidemic with nearly 17,000 known cases." Reuters,
15   U.S. Prison Official Urges Halt to Inmate Transfers due to Coronavirus Spread, 3-23-
16
     20, https://nyti.ms/396JgPe
17
18   III. The Court's Concerns
19         Turning to each of the Court's points in the 3/27/20 order, the defense submits
20
     the following detailed plans and options.
21
22         1. Upon release-the defense proposes that defendant's attorney Mariel Colon
23   transport the defendant to one of two options. If the Court instructs the defendant to
24
     undergo a self-quarantine for 14 days upon being discharged from MCC, the defendant
25
26   in order to meet that requirement, proposes one of the following options with any
27   modification the Court deems appropriate.
28

                                                 -2-
 Case 8:19-cr-00061-JVS Document 129 Filed 03/30/20 Page 3 of 10 Page ID #:2292



 1         In all instances, the defendant would follow any and all CDC court ordered
 2
     guidelines for self-quarantine. The CDC’s “recommended precautions for household
 3
 4   members, intimate partners, and caregivers in a non-healthcare setting of a patient with

 5   symptomatic laboratory-confirmed COVID-19 or a patient under investigation”
 6
     provide guidelines for defendant to safely complete a self-quarantine in a household
 7
 8   setting where other people reside. [See Exhibit "B"]

 9   i. CALIFORNIA QUARANTINE OPTIONS
10
           The defense would note that defendant will be released from the MCC in NYC
11
12   only after having a negative test for covid 19 from BOP. It may be the safest course to
13   allow him to go directly to JFK, La Guardia or Newark airports for a commercial
14
     flight to Los Angeles, and select one of the options below for California quarantine.
15
16         If the defendant is permitted by the court to travel to Los Angeles immediately
17   following discharge from MCC, the defendant will fly, via commercial airline, directly
18
     to Los Angeles, to the home of Jay Manheimer. The under signed counsel will provide
19
20   the transportation from LAX to Mr. Manheimer's home.
21      A) If the Court or Mr. Manheimer prefer the defendant quarantine somewhere other
22
           than Mr. Manheimer's permanent residence, the defendant could complete a 14-
23
24         day quarantine at a Pre-Trial Services-approved hotel in close proximity to Mr.
25         Manheimer's home.
26
27
28

                                               -3-
 Case 8:19-cr-00061-JVS Document 129 Filed 03/30/20 Page 4 of 10 Page ID #:2293



 1       B) Defendant could also quarantine for 14 days in Los Angeles at the home of
 2
            longtime friend Jay Manheimer, where he will comply with all home quarantine
 3
 4          procedures as outlined by the CDC (See attached Ex. "B"). The defendant’s

 5          family and friends will arrange for sanitizing and protective products necessary
 6
            to the quarantine be delivered to Mr. Manheimer’s address.
 7
 8
 9          Whenever necessary and in all instances, the defendant’s family and friends will
10
     arrange for the defendant to receive necessary food, grocery and household items, via
11
12   apps like Postmates, Instacart, DoorDash 1, all of which have implemented safe “no
13   contact” delivery options during COVID-19. Defendant and his family will arrange for
14
     the delivery of any prescribed medications.
15
16          In all instances, the defendant will comply with any check-in policy ordered by
17   the Court, US Marshals, or Pre-Trial services.
18
            The defendant will also comply with any and all COVID-19 conditions set forth
19
20   by the CDC, state of California, or the city or county of the sponsor’s residence,
21   including California’s Executive Order N-33-20 and the Public Order under City of
22
     Los Angeles Emergency authority.
23
24          Defendant will further comply with any and all conditions set forth by the Court,
25   US Marshals and Pre-Trial Services.
26
     /
27
28

                                               -4-
 Case 8:19-cr-00061-JVS Document 129 Filed 03/30/20 Page 5 of 10 Page ID #:2294



 1   ii. NEW YORK AREA OPTIONS
 2
            However, if the court instructs the defendant to remain in the New York area or
 3
 4   defendant must do so to comply with any national, state, or local public-health orders

 5   regarding COVID-19 in effect in New York at the time the defendant is released, the
 6
     defendant could accomplish a 14-day self-quarantine in the New York are under either
 7
 8   of the following scenarios:

 9       C) Defendant could quarantine at the Hampton Inn, 125 Flatbush Ave Extension,
10
         Brooklyn, NY 11201, in downtown Brooklyn 2, where he will comply with all home
11
12       quarantine procedures as outlined by the CDC. It is in close proximity to the
13       residence of the defendant’s counsel, Mariel Colon, Esq. His counsel Mariel Colon
14
         could then provide whatever level of check-in with the defendant the Court and/or
15
16       Pre-Trial Services deem appropriate. Friends have pledged financial assistance with
17       the cost of travel, hotels, and any other expenses associated with the defendant’s
18
         temporary release.
19
20
21       D) Defendant could also quarantine for 14 days in Sicklerville NJ, at the home of
22
         and under the supervision of his brother-in-law Stephen Rodier, where he will
23
24       comply with all home quarantine procedures as outlined by the CDC. Defendant
25       would be transported from the MCC in NYC to Sicklerville by Mr. Rodier. The
26
27
28   1
      These services are readily available in Los Angeles but can take up to 2 weeks for
     delivery in New York City, according to New York attorney Mariel Colon.
                                                -5-
 Case 8:19-cr-00061-JVS Document 129 Filed 03/30/20 Page 6 of 10 Page ID #:2295



 1       defendant’s family will arrange for sanitizing and protective products necessary to
 2
         the quarantine be delivered to Mr. Rodier’s address.
 3
 4
 5          After completion of a 14-day quarantine in the New York area, the defendant
 6
     would be transportedto JFK, La Guardia or Newark airports for immediate travel via
 7
 8   commercial airline to Los Angeles to reside with his longtime friend, Jay Manheimer3,

 9   where the defendant could self-quarantine for 14 days, if he is so directed or if
10
     required by any national, state, or local public-health orders in effect at the time of the
11
12   defendant’s arrival into Los Angeles.
13   2. Financial transactions- defendant not to engage in any financial transactions over
14
     $500. Defendant will allow Pre-Trial Services/Probation to make random checks on
15
16   any electronic devices the defendant may have access to, for any showing of financial
17   transactions or asset movement by defendant.
18
            Defendant will be under full house arrest with electronic monitoring, so no
19
20   physical access to banks or other financial institutions. During the recent Nike trial in
21
     New York City involving the defendant, the prosecution made repeated representations
22
     to the Court and jury that the defendant was broke, deeply in debt and did not have
23
24   significant financial means:
25
26
27
     2
       The defense has confirmed on 3-30-20 that the Hampton Inn is accepting new
28   reservations and guests.
     3
       Mr. Manheimer has agreed to allow defendant to reside with him for 90 days.
                                                 -6-
 Case 8:19-cr-00061-JVS Document 129 Filed 03/30/20 Page 7 of 10 Page ID #:2296



 1         “The Government expects that the evidence at trial will show that, at the time of
 2
           his charged conduct, the defendant was in significant debt,” Assistant US
 3
 4         Attorney Matthew Podolsky wrote in documents filed late Tuesday in

 5         Manhattan federal court.
 6
           “Specifically, the Government presently estimates that the defendant’s debts at
 7
 8         that time were, conservatively, in excess of $15 million.”

 9         R. Rosenberg, New York Post, Michael Avenatti was 15 Million in Debt During
10
           Nike Extortiom- Feds 12-25-19
11
12         https://nypost.com/2019/12/25/michael-avenatti-was-15-million-in-debt-during-
13         nike-extortion-feds/
14
15
16   In addition, there can be no doubt that the prosecution on both this case and the New
17   York cases has done exhaustive research into Mr. Avenatti's finances over the last 18
18
     months, and are aware that he is now almost broke.
19
20   3. BOP determination that he does not have Covid-19- The Metropolitan Correction
21   Center in New York City will conduct a Covid 19 test prior to release, pursuant to the
22
     proposed order filed concurrently herein.
23
24   4. Self-quarantine for 14 days with particulars as to how that will be accomplished-
25   see #1, above.
26
     5. Three conditions which the Government outlines- in its opposition (pp. 22-23)- have
27
28   been added to proposed order. The only exception is the defense suggestion that if

                                                 -7-
 Case 8:19-cr-00061-JVS Document 129 Filed 03/30/20 Page 8 of 10 Page ID #:2297



 1   defendant tests negative before release at the MCC, he should be released at that point.
 2
     He would not a COVID 19 danger to the community. Remaining at the MCC for
 3
 4   another 14 days is unnecessary, as he'll do one of two suggested 14 day quarantines,

 5   eliminating the need for further MCC quarantine.
 6
           Additionally, remaining at the MCC is dangerous. It has been widely reported
 7
 8   that the rate of infection in NYC prisons and jails (not to mention correctional facilities

 9   across the country) is significantly higher than in New York City itself or the country
10
     as a whole. (Rikers Island currently has the highest rate of COVID-19 infection in the
11
12   world.) There is no scientific or medical argument that defendant would be safer from
13   infection in quarantine at MCC or that he would pose less of a danger in terms
14
     community spread at MCC than he would in quarantine outside of MCC. In fact, all
15
16   the evidence (and simple math) suggest that he would be less likely to infect others in
17   self-quarantine with adequate access to basic sanitary supplies and the ability to fully
18
     comply with CDC guidelines than in MCC, even under quarantine.
19
20   6. Additional bond- to be approved and in place prior to release- additional bond to be
21   by Hubert Bromma, in the amount of $300,000. Contact and other details about Mr.
22
     Bromma to be provided to Pre-Trial Services and the government 48 hours before
23
24   release. He has already signed such a bond.
25   7. Home detention with no exceptions- other than a medical emergency after first
26
     advising the Probation Officer- included in proposed order.
27
28

                                                -8-
 Case 8:19-cr-00061-JVS Document 129 Filed 03/30/20 Page 9 of 10 Page ID #:2298



 1   8. Any release would be temporary for a period of ninety days- The Court would
 2
     reserve the power to revoke release in light changed circumstance after notice to the
 3
 4   parties- the defense and defendant understand this requirement, and it is incorporated

 5   into the proposed order.
 6
     IV. Conclusion
 7
 8         The Department of Justice has very recently recognized the dangers for jailed

 9   federal inmates. Attorney General William Barr gave a directive to the Bureau of
10
     Prisons (BOP) to expand the use of home confinement. W. Pavlo, Forbes Magazine,
11
12   COVID-19 Takes Life Of Federal Inmate In Louisiana, 3/29/20-
13   https://www.forbes.com/sites/walterpavlo/2020/03/29/covid-19-takes-life-of-federal-
14
     inmate-in-louisiana/#13638c7563ab
15
16         For the same reasons, the House Judiciary Committee today wrote a detailed
17   letter to Attorney General Barr seeking "aggressive measures to release medically
18
     compromised [ala Mr. Avenatti who suffered from pneumonia late last year], elderly
19
20   and pregnant prisoners..." See attached Ex. "C", letter date 3-30-20 from Chairman
21   Jerry Nadler and Chair of the Subcommittee on Crime, Terrorism and Homeland
22
     Security Karen Bass.
23
24         On the points and on the conditions set out above, the defense asks the Court to
25   consider release of the defendant, under these strict conditions.
26
     Dated: 3-30-20                    /s./ H. Dean Steward
27                                    H. Dean Steward
28                                    Counsel for Defendant
                                      Michael J. Avenatti
                                                -9-
Case 8:19-cr-00061-JVS Document 129 Filed 03/30/20 Page 10 of 10 Page ID #:2299



 1   CERTIFICATE OF SERVICE
 2
 3
 4   I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of age.

 5   My business address is 107 Avenida Miramar, Ste. C, San Clemente, CA 92672.
 6
           I am not a party to the above entitled action. I have caused, on 3-30-20, service
 7
 8   of the defendant’s:

 9   SECOND AMENDED MOTION FOR BAIL PENDING TRIAL
10
     On the following party, using the court’s ECF system:
11
12
13   AUSA’S BRETT SAGEL AND JULIAN ANDRE
14
15
16   I declare under penalty of perjury that the foregoing is true and correct.
17   Executed on 3-30-20
18
     s/ H. Dean Steward
19
20   H. Dean Steward
21
22
23
24
25
26
27
28

                                               - 10 -
